Citation Nr: 0407540	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  99-00 264	)	DATE
	)
		)
	
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative changes of the thoracic spine, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.
Service in Vietnam is indicated by the evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for degenerative changes of the thoracic spine, 
evaluated as 10 percent disabling.  The veteran perfected an 
appeal as to the disability rating assigned.  

In September 2002, the Board undertook additional evidentiary 
development under a recently-enacted regulation, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  Pursuant to such development, 
additional medical evidence has been added to the record, 
consisting of VA treatment records and a report of VA 
examination in March 2003.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that, 
although it was not necessarily improper for the Board to 
secure additional evidence in the first instance, 38 C.F.R. 
§ 19(a)(2) (2003) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  For this reason, the case was remanded to the RO by 
the Board in May 2003.  In July 2003, the RO issued a 
supplemental statement of the case (SSOC) which confirmed and 
continued its previous denial of the veteran's claim.  Thus, 
DAV/Bernard concerns have been rectified.  In February 2004, 
the veteran's accredited representative submitted additional 
argument on his behalf.



Other matters

In December 2003, the veteran appointed Disabled American 
Veterans as his representative, thereby revoking his previous 
appointment of a private attorney.

The veteran's appeal originally also encompassed the issues 
of entitlement to an initial rating in excess of 70 percent 
for post traumatic stress disorder (PTSD), entitlement to an 
initial rating in excess of 20 percent for mild diffuse 
spondylosis of the laboratory, and entitlement to an 
effective date earlier than June 13, 1998 for the grant of a 
total disability rating based on individual unemployability.  
Those issues were the subjects of a Board decision in 
September 2002.  That decision is final, and those issues are 
therefore no longer in appellate status.  See 38 C.F.R. 
§ 20.1100 (2003).  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's thoracic spine disability is productive of mild 
limitation of motion with some complaints of discomfort in 
the shoulder area; no neurological symptoms are present.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's thoracic spine 
disability, so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for mild degenerative changes of the thoracic spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5010, 5291 (prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (from 
September 26, 2003).

2.  The criteria for an increased disability rating for mild 
degenerative changes of the thoracic spine on an 
extraschedular basis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for mild degenerative changes of the thoracic spine.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the July 2002 
statement of the case (SOC) and the July 2003 SSOC.  
Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in June 
2003.  That letter advised the veteran of the provisions 
relating to the VCAA, to include what the evidence must show 
to be entitled to increased disability benefits.  
Specifically, he was advised that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for his 
thoracic spine disability.  He was informed as well that he 
could provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in April 2002).  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The 
Board notes, however, that the claim was readjudicated and a 
SSOC was provided to the veteran in July 2003 following VCAA 
notice compliance action.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  In August 
2003, following receipt of the most recent SSOC in July 2003, 
the veteran responded that he had no further information to 
submit and requested that the RO forward his claims folder to 
the Board without waiting for the 60-day period to expire.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
and VA medical records, and reports of VA examinations, which 
will be described below.  The veteran and his representative 
have not identified any outstanding evidence.  In August 
2003, the veteran stated that he had no additional 
information to submit.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2003).  The 
veteran's newly appointed representative submitted a brief on 
his behalf in February 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, the revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2003); VAOPGCPREC 3-2000.

BVA provided the veteran with the new regulatory criteria in 
December 2003.  At that time, the veteran was advised that, 
after reviewing the revised criteria, he could submit 
additional evidence or argument on the issue.  In a statement 
dated in December 2003, the veteran informed VA that he was 
appointing DAV as his representative.  As noted previously, 
DAV submitted additional argument on the veteran's behalf in 
February 2004.  It therefore does not appear that the veteran 
desires that his appeal, which has lingered in the VA 
adjudication system for a number of years, be again returned 
to the RO.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

(i.)  The former schedular criteria

The veteran's service-connected thoracic spine disability has 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002) as 10 percent disabling.  Diagnostic Code 5010 in 
effect prior to September 26, 2003 provided that arthritis 
that is due to trauma and substantiated by x-rays shall be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint, with a minimum 10 percent 
rating assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (prior to September 26, 2003).

Limitation of motion of the dorsal spine is rated a maximum 
of 10 percent when it is moderate or severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5291 (prior to September 26, 2003).  
[It should be noted that "thoracic spine" and "dorsal spine" 
are synonymous.  See Reiber v. Brown, 7 Vet. App. 513, 515 
(1995).  Citing Webster's Medical Desk Dictionary 715 (1986), 
the Court in Reiber explained that thoracic vertebrae are any 
of the 12 vertebrae dorsal to the thoracic region and 
characterized by articulation with the ribs.]



(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (from September 
26, 2003).  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Factual background

In an April 2002 rating decision, the RO granted service 
connection for mild degenerative changes of the thoracic 
spine; a 10 percent rating was assigned, effective January 9, 
1998.  The award was based on the veteran's personnel file, 
which showed that he participated in numerous combat missions 
while in Vietnam, and a chest x-ray conducted by VA in April 
1998, which revealed mild degenerative changes in the 
thoracic spine.  

VA outpatient treatment records dated from August 2000 to 
July 2003 pertain to unrelated disabilities.  The records, 
however, do include February 2003 x-rays revealing mild 
degenerative arthritis in the thoracic spine.  

On VA spine examination in March 2003, all of the veteran's 
described symptoms related to his lumbar spine.  His only 
complaint relative to the thoracic spine was of some 
discomfort over the left shoulder blade in the region of the 
trapezius muscle.  He had noted this over the past few 
months, which was related to mowing the lawn.  These symptoms 
were described as mild in intensity; there was evidently no 
real limitation in his activities due to these symptoms.  

Physical examination revealed that the veteran ambulated with 
a slightly stiffened posture of the entire trunk.  There was 
a mild hunchback deformity in the upper thoracic spine.  
There was no evidence of muscle atrophy.  There was no 
tenderness on palpation throughout the thoracic spine.  There 
was also no pain in the thoracic region with any motion of 
the spine.  Lateral range of motion was 40/40 to the right 
and 30/40 to the left.  Rotation was 45/45 to the left and 
30/45 to the right.  The veteran was able to forward flex 
with his hands remaining 5 inches from the floor.  There was 
no pain in the thoracic spine with repetitive motion or 
forward bending.  He was able to extend to 20/30.  There was 
no discomfort on extension or repetitive extension.  Motor 
examination demonstrated 5/5 strength in the upper 
extremities.  There was discomfort in the low back region 
with these muscle strength tests, but no pain in the thoracic 
spine.  There was no pain in the thoracic spine with 
elevation of the shoulders and no fatigability with 
repetitive motion.  There was no diagnosis in relation to the 
thoracic spine.  

The VA examiner provided an addendum later that month which 
noted a diagnosis of multiple level degenerative disc disease 
of the thoracic spine.  The examiner stated that despite this 
diagnosis, the veteran did not have clinical symptoms 
consistent with symptomatic degenerative disc disease of the 
thoracic spine.  It was noted that the veteran's symptoms 
were all located in the lumbar spine region, although there 
was mild limitation of motion of his thoracic spine.  

Analysis

Schedular rating

(i.)  The former schedular criteria

The veteran's thoracic spine disability is currently rated as 
10 percent disabling.  This is the highest schedular 
evaluation that may be assigned under Diagnostic Code 5291 
[limitation of motion of the dorsal spine].  Use of this 
diagnostic code would therefore not avail the veteran.  As 
such, the Board has given thought to the potential 
application of other diagnostic codes.

Although higher evaluations are provided under the former 
38 C.F.R. §  4.71a, Diagnostic Codes 5286 and 5288 for 
ankylosis of the spine and under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome, these Diagnostic Codes are not applicable to this 
case.  With respect to Diagnostic Codes 5286 and 5288, 
ankylosis is the immobility and consolidation of a joint.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  An 
evaluation is not warranted under these codes because the 
veteran's service-connected thoracic spine disability has not 
been shown to result in ankylosis.  With respect to 
Diagnostic Code 5293, intervertebral disc disease syndrome is 
not a part of the service-connected disability.  In this 
regard, the VA examiner in March 2003 found no neurological 
deficits relative to the thoracic spine disability.  

(ii.)  The current schedular criteria

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, forward flexion of the thoracolumbar 
spine is not shown to be between 30 and 60 degrees.  The 
March 2003 VA examination report stated that the veteran was 
able to forward flex to within 5 inches of the floor.  Such a 
finding clearly reflects that forward flexion of the 
thoracolumbar spine was more than 60 degrees.  In addition, 
the March 2003 VA examination revealed that the combined 
range of motion of the thoracolumbar spine was more than 120 
degrees (40 degrees right lateral flexion + 40 degrees left 
lateral flexion + 30 degrees right rotation + 45 degrees left 
rotation + 20 degrees extension = 175 degrees).  The clinical 
findings also did not reveal muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating in excess of 10 
percent for degenerative changes in the thoracic spine under 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (from September 
26, 3003).  

In short, the disability picture portrayed by the evidence in 
this case is characterized primarily by some limitation of 
motion of the dorsal spine and complaints of discomfort in 
the shoulder area.  The veteran himself has described mild 
symptomatology attributable to the thoracic spine disability, 
noting only some discomfort over the left shoulder blade.  
Although x-rays have been interpreted as showing mild 
degenerative arthritis of the thoracic spine, the March 2003 
VA examiner indicated that clinical symptoms consistent with 
degenerative disc disease of the thoracic spine were not 
shown.  The veteran denied any pain on motion of the thoracic 
spine.  In addition, there was no evidence of neurological 
involvement.  As previously stated, the March 2003 VA 
examination found that the veteran had 5/5 strength in the 
upper extremities.  Given these facts, the Board concludes 
that the veteran's thoracic spine disability is appropriately 
rated as 10 percent disabling.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's thoracic spine 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and 
the Court's holding in DeLuca.  The clinical findings of 
record, however, do not reflect impairment that warrants a 
higher rating.  The March 2003 VA examination has shown that 
the veteran has only mild limitation of motion in the 
thoracic spine.  The March 2003 VA examiner indicated that 
there was no fatigability or discomfort in the thoracic spine 
with repetitive motion.  In fact, the veteran himself 
reported minimal thoracic spine symptoms.  Therefore, the 
Board is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40 and 
4.45.  The current 10 percent rating adequately compensates 
the veteran for any additional functional impairment 
attributable to the thoracic spine disability.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, January 9, 1998, has 
the veteran's degenerative changes of the thoracic spine met 
or nearly approximated the criteria for a rating in excess of 
10 percent.  The record clearly shows that the veteran's 
complaints have pertained almost exclusively to his service-
connected low back disability and not to his thoracic spine.  
Clinical findings throughout the appeal period also reflect 
minimal thoracic spine symptomatology.  Thus, it is clear 
that the thoracic spine disability has evidently remained 
essentially the same and has not worsened.  Accordingly, the 
Board concludes that staged ratings are not for application 
in this case.

Extraschedular evaluation

In the July 2002 SOC, the RO included the regulation for an 
extraschedular rating, 38 C.F.R. 3.321(b)(1), although this 
was not specifically discussed.  Since the matter of referral 
for an extraschedular evaluation has arguably been considered 
by the RO, the Board will also consider the matter of 
referral for an extraschedular evaluation.  The Board 
acknowledges the fact that the veteran is currently in 
receipt of a total disability evaluation based on individual 
unemployability (TDIU).  It is well settled law, however, 
that extraschedular considerations and TDIU claims are not 
necessarily inextricably intertwined.  Hence, the veteran's 
receipt of TDIU benefits does not moot the extraschedular 
claim.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

In this case, the Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the veteran.  Indeed, it does not appear that the veteran is 
contending that the thoracic spine disability creates an 
exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  It does not 
appear from the record that he has been hospitalized for the 
disability at all.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  The grant of TDIU by the RO was based on the 
severity of the veteran's service-connected post traumatic 
stress disorder, not his thoracic spine disability.  There is 
no evidence in the medical records of an exceptional or 
unusual clinical picture attributable to the service-
connected thoracic spine disability.  The medical evidence, 
which has been described above, indicates that the thoracic 
spine symptomatology is mild.  None of this evidence suggests 
a reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for mild 
degenerative changes of the thoracic spine is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



